Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 04/13/2021 has been fully considered.  Claims 1, 2, 8 and 9 are mended, and claims 1-11 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dontula et al. (US 2012/0274719 A1).
Claims 1, 4 and 6:  Dontula teaches a duplex thermal dye transfer element comprising a substrate and on both surfaces, the following layers in the same order:  a non-voided complaint layer {instant claim 6}, and a thermal dye image receiving layer ([0009]-[0011]).  The non-voided complaint layers on each side of the substrate meet the claimed first resin layer and second resin layer.  Dontula teaches the substrate can be a paper having a thickness of 50-230 µm {instant claim 4} [0064].  Dontula teaches the coverage of the non-voided complaint layer on both sides can be 24.4 g/m2
Dontula teaches the term "duplex" mean that both sides of the substrate has a thermal dye image receiving layer and therefore each side is capable of forming a dye image, and although it is not required in this invention that an image always be formed on both sides of the substrate [0020].  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide the thermal dye image receiving layer on only one side of the substrate with the knowledge of consequence loss of the transfer element’s benefits.  If an ordinary artisan desires a transfer element with less need for forming a dye image on both sides, a transfer element with a receiving layer on only one side would be selected with predictable result.    
Claim 5:  Dontula teaches the tensile modulus of the non-voided complaint layer is 7x107 - 5x1010 dynes/cm2 (7-5000 MPa) [0036].
Claim 7:  Dontula teaches the non-voided complaint layer comprises 5-30% elastomeric polymer [0034].

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dontula et al. (US 2012/0274719 A1).
Claims 2 and 3:  Dontula teaches a duplex thermal dye transfer element comprising a substrate and on both surfaces the following layers in the same order:  a non-voided complaint layer, and a thermal dye image receiving layer ([0009]-[0011]).  The non-voided complaint layers on each side of the substrate meet the claimed first resin layer and second resin layer.  Dontula teaches the substrate can paper having a 2 [0135].
Dontula teaches the term "duplex" mean that both sides of the substrate has a thermal dye image receiving layer and therefore each side is capable of forming a dye image, and although it is not required in this invention that an image always be formed on both sides of the substrate [0020].  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide the thermal dye image receiving layer on only one side of the substrate with the knowledge of consequence loss of the transfer element’s benefits.  If an ordinary artisan desires a transfer element with less need for forming a dye image on both sides, a transfer element with a receiving layer on only one side would be selected with predictable result.    
With respect to the curl value, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients.  Therefore, the claimed effects and physical properties, i.e. the curl value would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.


Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dontula et al. (US 2012/0274719 A1).
Claims 8 and 11:  Dontula teaches a duplex thermal dye transfer element comprising a substrate and on both surfaces, the following layers in the same order:  a non-voided complaint layer, and a thermal dye image receiving layer ([0009]-[0011]).  Dontula teaches the non-voided complaint layer is an extruded polyolefin layer ([0029-[0030]).  The non-voided complaint layer meets the claimed first extrusion polyolefin layer.  Dontula teaches the non-voided complaint layer comprises 40-65 wt.% of a matrix polymer [0034] such as polypropylene [0032], and 5-30 wt.% of an elastomeric polymer {instant claim 11} [0034] such as styrene, copolyester and polyolefin [0030].
Dontula teaches the term "duplex" mean that both sides of the substrate has a thermal dye image receiving layer and therefore each side is capable of forming a dye image, and although it is not required in this invention that an image always be formed on both sides of the substrate [0020].  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide the thermal dye image receiving layer on only one side of the substrate with the knowledge of consequence loss of the transfer element’s benefits.  If an ordinary artisan desires a transfer element with less need for forming a dye image on both sides, a transfer element with a receiving layer on only one side would be selected with predictable result.
Dontula teaches the substrate can be a paper which is subjected to a calendaring treatment [0064].  With respect to the smoothness of the paper, the experimental modification of this prior art in order to ascertain optimum operating In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the smoothness of the paper, and the motivation would be to control image viewing quality.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 10:  With respect to the thermal conductivity, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the thermal conductivity of the non-voided compliant layer, and the motivation would be to control the heat insulating property of the layer.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dontula et al. (US 2012/0274719 A1).
Claim 9:  Dontula teaches a duplex thermal dye transfer element comprising a substrate and on both surfaces, the following layers in the same order:  a non-voided complaint layer, and a thermal dye image receiving layer ([0009]-[0011]).  Dontula teaches the non-voided complaint layer is an extruded polyolefin layer ([0029-[0030]).  The non-voided complaint layer meets the claimed first extrusion polyolefin layer.  Dontula teaches the substrate can be a coated paper [0063].  Dontula teaches the non-
Dontula teaches the term "duplex" mean that both sides of the substrate has a thermal dye image receiving layer and therefore each side is capable of forming a dye image, and although it is not required in this invention that an image always be formed on both sides of the substrate [0020].  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide the thermal dye image receiving layer on only one side of the substrate with the knowledge of consequence loss of the transfer element’s benefits.  If an ordinary artisan desires a transfer element with less need for forming a dye image on both sides, a transfer element with a receiving layer on only one side would be selected with predictable result.

Response to Arguments
Applicant’s argument is based on that Dontula fails to disclose or suggest the thermal dye image receiving layer is provided on only one side.  This argument is not persuasive for the following reason.       
Dontula teaches the term "duplex" mean that both sides of the substrate has a thermal dye image receiving layer and therefore each side is capable of forming a dye image, and although it is not required in this invention that an image always be formed on both sides of the substrate [0020].  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to 
For the above reason claims 1-11 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
April 29, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785